Opinion issued August 31, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-18-00653-CV
                               NO. 01-18-00725-CV
                            ———————————
                        IN RE BOBBY B. DASH, Relator



           Original Proceedings on Petitions for Writ of Mandamus


                          MEMORANDUM OPINION
      Relator, Bobby B. Dash, proceeding pro se, filed two related mandamus

petitions, with the first one seeking to compel the respondent district judge to amend

his orders denying relator’s motions for summary judgment and motion for

protective order on discovery in the underlying trial court proceeding.1 This Court


1
      The underlying proceeding is Bobby B. Dash v. Parc Lake Estates Homeowners
      Association, Inc., and Carl Edward Bovermann, John Mgbere, Tracy Hermann,
      Cause No. 2017-16096, in the 152nd District Court, Harris County, the Honorable
assigned this first petition to appellate cause number 01-18-00653-CV and requested

and received a response.

      Then relator filed a second pro se mandamus petition seeking to compel the

respondent district judge to allow an appeal or to grant a final judgment and he also

requests an opinion on Texas Rule of Civil Procedure 166a(e) to determine whether

the denial of his summary judgment motions is appealable. This Court assigned this

second petition to 01-18-00725-CV, but no response has been requested.

      We deny both mandamus petitions. See TEX. R. APP. P. 52.8(a), (d).

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Bland.




      Robert K. Schaffer presiding. This Court previously dismissed for want of
      jurisdiction as moot relator’s similar mandamus petition. See In re Bobby B. Dash,
      No. 01-18-00350-CV, 2018 WL 3580944, at *1 (Tex. App.—Houston [1st Dist.]
      July 26, 2018, orig. proceeding) (per curiam) (mem. op.) (dismissing petition
      seeking to compel the respondent to rule on relator’s pending motions).
                                          2